Citation Nr: 0726759	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO. 06-02 322	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an initial compensable rating for 
hypertension.

2. Entitlement to an initial rating for coronary artery 
disease (CAD) in excess of 10 percent.

3. Entitlement to an initial compensable rating for bilateral 
hearing loss.

4. Entitlement to an initial compensable rating for residuals 
of a left index finger fracture.

5. Entitlement to service connection for a lumbar spine 
disorder.

6. Entitlement to service connection for a cervical spine 
disorder.

7. Entitlement to service connection for residuals of 
frostbite.

8. Entitlement to service connection for a gastrointestinal 
disorder.

9. Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from July 1970 to July 1973, 
and from May 1975 to August 1979; he was a member of the Army 
Reserve for the period between his tours of active duty. He 
subsequently was a member of the Illinois Air National Guard 
from approximately March 1983 to July 1995. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appellant has appealed the initial percent evaluations 
assigned to each of the listed disabilities when service 
connection was granted. The appellant is, in effect, asking 
for higher ratings effective from the date service connection 
was granted. As such, the guidance of Fenderson v. West, 12 
Vet. App. 119 (1999) is for application. Consequently, the 
evidence to be considered includes that for the entire time 
period in question, from the original grant of service 
connection to the present for each increased rating claim.

In January 2007, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107. A 
transcript of that hearing has been associated with the 
claims file. 

The transcript of the hearing shows that the appellant 
withdrew his appeal for the claim of entitlement to increased 
initial rating in excess of ten percent for the tinnitus 
disability, and that matter is no longer before the Board. 
38 C.F.R. § 20.204.

Also at that hearing, the appellant submitted additional 
evidence concerning his other claims. The appellant also 
submitted a written waiver of review of that evidence by the 
agency of original jurisdiction and therefore referral to the 
RO of that evidence received directly by the Board is not 
required. 38 C.F.R. § 20.1304.

During the January 2007 videoconference hearing, the 
appellant's representative indicated that the issue of 
entitlement to service connection for pes planus was in 
appellate status. Review of the evidence of record reveals 
that this claim was also denied by means of the July 2005 
rating decision. The appellant submitted a Notice of 
Disagreement (NOD) in that same month, and the associated 
Statement of the Case (SOC) was issued in April 2006. The 
appellant was informed in the SOC that, in order for his 
appeal to go forward on this issue, the submission of a 
substantive appeal (VA Form 9 or substitute) was required. 
The appellant was readvised of the requirement for a 
substantive appeal the following week, and that the appeal 
was due July 14, 2006. There was no reply from the appellant. 

Because the appellant has not completed the procedural steps 
necessary for an appeal of the pes planus service connection 
issue, the Board has not included that issue in its 
consideration of the claims on appeal. Roy v. Brown, 5 Vet. 
App. 554, 556 (1993) (Holding that the formality of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal. When an appellant fails to file a timely appeal, and 
does not request a extension of time in writing before the 
expiration of time for the filing of the substantive appeal, 
he or she is statutorily barred from appealing the decision 
of the agency of original jurisdiction).
 
In February 2007, the appellant submitted additional medical 
evidence concerning his lumbar spine and cervical spine 
claims. The appellant did not submit any written waiver of 
review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is required. 38 C.F.R. 
§ 20.1304. As those two issues are being remanded for 
additional development, review of the evidence by the agency 
of original jurisdiction will be available on remand.

The issues of entitlement to service connection for lumbar 
and cervical spine disorders are addressed in the REMAND 
portion of the decision below and they are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The appellant has required continuous medication for the 
service-connected hypertension and there are readings of 
diastolic blood pressure of 100 or more.

2. The appellant's service-connected hypertension has not 
manifested by readings of diastolic blood pressure 
predominantly 110 or more, or by systolic blood pressure 
predominantly 200 or more.

3. The appellant's service-connected coronary artery disease 
(CAD) disability is not manifested by a workload of between 5 
and 7 METS, nor is there evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or x-ray.

4. The appellant's bilateral hearing loss disability has been 
manifested by Level II hearing acuity in the right ear at 
worst and by Level II hearing acuity in the left ear at 
worst.

5. The appellant is right-handed.

6. The left index finger disability is currently manifested 
by subjective complaints of pain, numbness and weakness and 
objective medical findings of normal motor function, normal 
flexion and extension of the distal finger and some decreased 
sensation associated with a branch of the median nerve.

7. The appellant is not diagnosed with frostbite residuals.

8. There is no medical evidence of a nexus relating an in-
service event, disease or injury to any current 
gastrointestinal disorder.

9. The appellant is not diagnosed with otitis media.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 10 percent, but 
not more, for hypertension have been met. 38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2006).

2. The criteria for an initial evaluation in excess of 10 
percent for coronary artery disease disability have not been 
met at any time. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7005 
(2006).

3. The criteria for an initial compensable evaluation for 
right and left (bilateral) hearing loss disability have not 
been met at any time. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.101, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table 
VII, 4.86, Diagnostic Code 6100 (2006).

4. The criteria for an initial evaluation of 10 percent, but 
not more, for the left index finger disability have been met. 
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5229, 5153, 8515, 8615, 8715 
(2006).

5. Service connection for residuals of frostbite is not 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

6. Service connection for a gastrointestinal disorder is not 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

7. Service connection for otitis media is not warranted. 
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. VA must notify the appellant of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). The appellant was notified of the 
information necessary to substantiate his service connection 
and increased rating claims by correspondence dated in March 
2005, June 2005, and August 2005. These documents informed 
the appellant of VA's duty to assist and what kinds of 
evidence the RO would help obtain. In those letters, the RO 
informed the appellant about what was needed to establish 
entitlement to service connection and an increased rating. 
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The appellant was provided the "content-complying notice to 
which he was entitled." Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004). Consequently, the Board does not find that 
any late notice under the pertinent law requires remand to 
the RO. Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d). Here, VA obtained the appellant's service medical 
records, including Air National Guard records. VA and private 
medical records are also included in the claims file. The 
appellant was afforded medical examinations for VA purposes. 
38 U.S.C.A. § 5103A(d); Charles v. Principi, 16 Vet. App. 370 
(2002). The appellant was informed about the kind of evidence 
that was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159. The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained. The appellant was 
afforded the opportunity to provide testimony at a Board 
hearing. The appellant was given more than one year in which 
to submit evidence after the RO gave him notification of his 
rights under the pertinent statute and regulations. 
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. The RO advised the 
appellant of such information relating to effective dates and 
disability ratings in correspondence dated in April 2006. In 
addition, because the Board has considered the severity of 
the appellant's various disabilities from the date service 
connection was granted, such information is not applicable to 
these issues. 

The appellant was also provided with notice as to the 
clinical evidence necessary to establish service connection 
and increased ratings, as well as the assistance VA would 
provide. Proceeding with this case in its current procedural 
posture would not therefore inure to the appellant's 
prejudice. Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed. Under the 
circumstances of this case, a remand would serve no useful 
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


II. The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The appellant prevails in either event. 
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant maintains that the currently assigned initial 
evaluations for service-connected hypertension, coronary 
artery disease (CAD), bilateral hearing loss and left index 
finger disabilities do not reflect the severity of those 
disabilities. The appellant also contends that he is entitled 
to service connection for the residuals of frostbite, for 
reflux disease (claimed as heartburn, indigestion and stomach 
symptoms) and for otitis media.

A. Medical evidence

Review of the appellant's service medical records reveals 
that he underwent a service entrance examination in July 
1970. On the associated report of medical history, the 
appellant stated that he was right-handed. In May 1973, the 
appellant was treated for possible external otitis. He 
underwent a separation examination in July 1973. The 
appellant subsequently underwent another entrance examination 
in April 1975. In September 1977, the appellant complained of 
feeling weak and nauseated. A December 1977 treatment note 
indicated the possibility of otitis media. In September 1978, 
the appellant experienced a crush injury of his left index 
finger. 


The appellant underwent a service separation examination in 
July 1979; there were no findings relating to 
gastrointestinal symptoms, frostbite or otitis media. On a DA 
Form 3082 dated in August 1979, the appellant stated that he 
had broken his left index finger and that he had a minor 
stomach problem in the interval between his July 1979 
examination and the time of the writing.

Review of the appellant's Air National Guard medical records 
reveals that he reported having frequent indigestion on a 
report of medical history dated in April 1982. The associated 
physician's note indicates that the appellant experienced 
indigestion after eating certain greasy foods and that he 
treated the problem with antacids. On physical examination, 
no gastrointestinal disorder was diagnosed. The appellant had 
blood pressure readings of 158/90 and 160/104 in January 
1990. In November 1991, the appellant had blood pressure 
readings of 180/100 and 170/90. Follow-up blood pressure 
checks resulted in readings of 182/102, 120/99, 167/97, 
166/105, 173/105 and 192/104. The appellant underwent a 
periodic physical in November 1993; his blood pressure was 
152/98. 

The appellant was given a medical retirement due to 
hypertension, thrombophlebitis, a knee condition and 
respiratory complications as reflected in the April 1995 
Medical Board Report.

Private records dated in February 1999 indicate the 
appellant's blood pressure was recorded in neurology 
treatment notes as 152/108. A June 2002 note from Forest 
General Hospital includes a blood pressure reading of 
159/101. The appellant's hypertension was described as stable 
on his current medication and his blood pressures were said 
to be well-controlled. He reported having had gas and 
indigestion type pain for years and said that he had recently 
been diagnosed with acid reflux. 

The appellant underwent an esophagogastroduodenoscopy (EGD) 
with biopsy, dilation of the esophagus and colonoscopy in 
January 2004. His stomach was notable for diffuse erythema 
and edematous gastritis. There was a possible stricture of 
the gastroesophageal junction. The clinical assessment was 
gastroesophageal reflux disease (GERD). The appellant's 
abdominal pain and diarrhea were said to be consistent with 
irritable bowel syndrome with normal colonoscopy. There was 
no Helicobacter pylori present.

The appellant underwent VA medical examinations in May 2005. 
He reported taking blood pressure medications. He complained 
of daily chest pain. He had a blood pressure reading of 
150/96. There was mild tenderness in the epigastric area, but 
no rebound tenderness. The appellant complained of stiffness 
in the distal joint of his left index finger. He also 
complained of decreased sensation. Sensory examination 
revealed a decrease on the volar radial side of the left 
index finger; this was described as involving a branch of the 
median nerve. Motor function was normal, as was flexion and 
extension of the distal index finger. No skin or vascular 
changes were noted. 

The appellant underwent various tests in conjunction with his 
May 2005 VA medical examinations. Radiographic examination of 
the left index finger was normal. Echocardiogram testing 
revealed a left ventricle (LV) ejection fraction of 60 
percent. Exercise testing resulted in a METs (metabolic 
equivalent) result of 8.7. The testing was halted due to the 
appellant's fatigue. 

The appellant underwent a cardiac computed tomography 
angiography (CTA) at a private facility in January 2006. 
Clinical findings were that the cardiac size and function 
were normal. The ejection fraction was approximately 70 
percent. There was no blockage of any left artery. (A 
subsequent March 2006 cardiac catheterization revealed 
blockage of the right coronary stent.) A January 2006 
continuation record states that the appellant had been in 
"good general health" then of late; that he had had no 
appetite loss, nausea or vomiting and that no abdominal pain 
was reported. On physical examination of the abdomen, there 
was no tenderness.

Review of the VA outpatient treatment records in the claims 
file reveals that the appellant underwent another EGD in 
February 2006. That testing revealed a hiatal hernia and an 
esophageal stricture.


B. Increased initial rating claims

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify the 
various disabilities. Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. 

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41. 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20.

The appellant has appealed the initial evaluations assigned 
for the various disabilities addressed here. The Court held, 
in Fenderson v. West, 12 Vet. App. 119 (1999), that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder. Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). In that decision, the Court 
also discussed the concept of "staging" ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question. 

The issues before the Board are consequently taken to include 
whether there is any basis for a higher rating at any 
pertinent time, to include whether a higher rating currently 
is in order.

1. Hypertension and Coronary Artery Disease (CAD)

The appellant testified at his January 2007 videoconference 
hearing that he was being treated for hypertension at a VA 
facility. The appellant also testified that he would tire 
very easily. He reported that he was taking medication for 
his blood pressure.

The appellant is currently assigned a zero percent 
(noncompensable) rating for his service-connected 
hypertension disability. This rating has been assigned under 
the provisions of Diagnostic Code 7101. While this case was 
in appellate status, that Diagnostic Code regarding 
hypertension was amended. 71 Fed. Reg. 52,457-60 (Sept. 6, 
2006). Effective October 6, 2006, a note was added after the 
rating criteria of Diagnostic Code 7101 concerning separate 
evaluations of hypertension and other heart diseases. Because 
the appellant is already separately service-connected for 
CAD, this change to the regulation is inapplicable to the 
appeal at hand.

Under the current 38 C.F.R. § 4.104, Diagnostic Code 7101, 
pertaining to hypertensive vascular disease, diastolic 
pressure predominately 100 or more, or; systolic pressure 
predominately 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominately 
100 or more who requires continuous medication for control 
warrants a 10 percent disability evaluation. Diastolic 
pressure predominately 110 or more, or; systolic pressure 
predominately 200 or more warrants a 20 percent disability 
evaluation. Diastolic pressure predominately 120 or more 
warrants a 40 percent evaluation. Diastolic pressure 
predominately 130 or more warrants a 60 percent evaluation. 
See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Review of the medical evidence of record reveals that the 
appellant does warrant a separate 10 percent evaluation under 
Diagnostic Code 7101. As previously noted, a 10 percent 
disability evaluation under Diagnostic Code 7101, requires 
diastolic pressure predominately 100 or more, or; systolic 
pressure predominately 160 or more, or; history of diastolic 
pressure predominately 100 or more requiring continuous 
medication for control. The medical treatment records from 
various sources dated between 1990 and 2005 indicate systolic 
pressure ranging from 150 to 192, and diastolic pressure from 
90 to 108. The medical evidence of record indicates that the 
appellant takes blood pressure medication. These clinical 
findings closely approximate those required for a ten percent 
evaluation under Diagnostic Code 7101.

While the evidence supports a separate 10 percent evaluation 
for hypertension, an evaluation in excess of 10 percent is 
not warranted. There is no clinical evidence of record to 
demonstrate that the appellant's blood pressure readings have 
included diastolic pressures predominately 110 or more, or; 
systolic pressure predominately 200 or more. Thus the 
clinical evidence of record supports the assignment of a 10 
percent evaluation, but not more, for the hypertension 
disability.

Turning to the CAD disability, the appellant has been 
assigned an initial evaluation of 10 percent under Diagnostic 
Code 7005. Under the current regulations, a 30 percent 
evaluation is assigned when a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or if there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. A 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year; or when there is a workload of greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent. A 
100 percent rating requires chronic congestive heart failure; 
or when a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent. 38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 
(2).

In order for a 30 percent disability evaluation, the next 
higher evaluation under Diagnostic Code 7005, to be assigned 
for the appellant's CAD disability, the evidence must show a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope or 
the medical evidence must show cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray. 
38 C.F.R. § 4.104, Diagnostic Code 7005. No such clinical 
findings are of record. In addition, the evidence does not 
indicate that the appellant had any episodes of acute 
congestive heart failure in the past year. There was no 
evidence of cardiomegaly or left ventricle hypertrophy. The 
appellant's ejection fraction was 60 percent. In order to 
warrant a 30 percent evaluation, the evidence must show 
between 5 and 7 METs; the May 2005 VA exercise testing showed 
a METs level of 8.7 at maximum. Therefore, these findings 
more closely approximate the criteria required for a 10 
percent disability evaluation under Diagnostic Code 7005 and 
the assignment of the next higher evaluation (30 percent) is 
not warranted.






2. Bilateral hearing loss

The appellant testified at his January 2007 videoconference 
hearing that he had difficulty hearing people speaking, as 
well as listening to television. He stated that he had two 
hearing aids. The appellant also testified that he needed to 
watch people's faces in order to follow their conversion. See 
Hearing Transcript pp. 8-11.

Service connection for right and left (bilateral) 
sensorineural hearing loss was established by the July 2005 
rating decision, effective as of February 2005. An initial 
evaluation of zero percent evaluation was assigned. The 
appellant contends that his bilateral hearing loss disability 
is more severely disabling than reflected by the 
noncompensable evaluation that has been in effect since 
service connection was granted. 

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85. Under 38 C.F.R. § 4.85(a), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test. Examinations are to be conducted without the 
use of hearing aids. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz 
(cycles per second). The Schedule allows for such audiometric 
test results to be translated into a numeric designation 
ranging from level I, for essentially normal acuity, to level 
XI, for profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.

On the VA audiometric evaluation conducted in May 2005, pure 
tone thresholds, in decibels, were as follows:


HERTZ:
1000
2000
3000
4000
Average
Right
2015
25
55
50
38
Left
15
10
40
55
30

Speech recognition ability was 88 percent in the right ear 
and 88 percent in the left ear. These findings result in a 
corresponding designation of Level II hearing acuity in the 
right ear and Level II hearing acuity in the left ear. Under 
Table VII, these levels should result in a noncompensable 
evaluation. Pursuant to these findings, the RO assigned a 
noncompensable disability evaluation. Diagnostic Code 6100. 

The current rating criteria provide for rating exceptional 
patterns of hearing impairment under 38 C.F.R. § 4.86. The 
appellant's test results do not meet the requirements of this 
section, however, as the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more, nor is the puretone threshold 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz. 

The Board has considered the appellant's contentions 
concerning his difficulty in hearing. However, the objective 
clinical evidence of record does not support a compensable 
evaluation for his bilateral hearing loss disability at any 
time since the grant of service connection to the present. 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered. See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992). Under Diagnostic Code 6100, a zero percent 
evaluation is assigned where hearing is at Level II or less 
for one ear and Level II for the other. A 10 percent 
evaluation is assigned where hearing is at Level III for one 
ear and Level V for the other. Under current regulations, a 
zero percent rating was yielded by the VA audiometric 
examination results of record. 

The requirements of 38 C.F.R. § 4.85 set out the numeric 
levels of impairment required for each disability rating, and 
those requirements are mandatory. The Board must accordingly 
find that the preponderance of the evidence is against the 
appellant's claim for an initial compensable evaluation for 
the bilateral hearing loss disability. 

3. Left index finger

The appellant testified at his January 2007 videoconference 
hearing that he did not have satisfactory sensation with his 
left index finger. The appellant also testified that the left 
index finger was a stiff. See Hearing Transcript p. 11.

The RO has assigned a noncompensable evaluation pursuant to 
the provisions of Diagnostic Code 8514, which pertains to the 
radial nerve. This appears to be an erroneous reference to 
the May 2005 finding that there was decreased sensation on 
the radial side of the left index finger. The VA examiner 
specifically stated that it was a branch of the median nerve 
that was affected by the left index finger disability. The 
Board therefore finds that one of the Diagnostic Codes 
pertaining to the median nerve (8515, 8615 and 8715) is 
appropriately assigned. Butts v. Brown, 5 Vet. App. 532, 538 
(1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Mild incomplete paralysis, neuritis or neuralgia of the 
median nerve of the major or minor extremity warrants a 10 
percent evaluation. 38 C.F.R. § 4.124, Diagnostic Codes 8515, 
8615 and 8715. A 30 percent evaluation is warranted for 
moderate incomplete paralysis of the median nerve of the 
major upper extremity, with 20 percent being assigned for the 
minor extremity. A 40 percent evaluation for the minor 
extremity requires severe incomplete paralysis. 38 C.F.R. 
§ 4.124a, Code 8515 (1995). The term "incomplete paralysis" 
with this and other peripheral nerve injuries indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree. 38 C.F.R. § 4.124a, Note. The clinical evidence of 
record demonstrates the existence of decreased sensation of 
the left index finger - a 10 percent evaluation, but not 
more, is warranted for that disability.

However, the Board therefore finds that an evaluation in 
excess of 10 percent is not warranted under the criteria of 
Diagnostic Code 8515 for paralysis of the left median nerve. 
The objective findings of the May 2005 VA examination 
indicate that the appellant has no more than a mild 
incomplete paralysis of the median nerve. The appellant 
demonstrated only a slight decrease in sensation. There is no 
evidence of any loss of range of motion.  As such, more than 
mild incomplete paralysis of the median nerve is not 
demonstrated in light of the appellant's complaints and the 
clinical findings of record.

The Board has also considered whether a separate rating for 
orthopedic manifestations of the left index finger disability 
is warranted. Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25. One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided. In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another. The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14. Esteban, at 261. The critical element cited was "that 
none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions." Id. at 262.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71, Diagnostic Codes 5003, 5010.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion. Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased. 38 C.F.R. 
§ 4.59.

In this case, there are no orthopedic manifestations to rate. 
Radiographic examination of the left index finger was 
negative in May 2005. In addition, the appellant did not 
demonstrate any loss of motion or other motion function of 
the left index finger. Therefore, the clinical evidence of 
record supports the assignment of a 10 percent evaluation, 
but not more, for the wholly sensory disability of the left 
index finger.

4. Extraschedular evaluations

There is no evidence that any one of the appellant's service-
connected disabilities addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b). The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations now 
assigned as a result of the Board's conclusions in this case 
are inadequate. As discussed above, there are higher ratings 
for each of the disabilities, but the required manifestations 
have not been shown in this case. The Board further finds 
that no evidence has been presented suggesting an exceptional 
disability picture in this case. The appellant has not 
required any hospitalization for any one of his service-
connected disabilities at issue, except for the CAD 
disability for which he had only an occasional 
hospitalization, and he has not demonstrated marked 
interference with employment. 

There is no objective evidence of any symptoms due to any one 
of the appellant's service-connected disabilities at issue 
that are not contemplated by the rating criteria. 
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted. See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996). 
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

Because this is an appeal from the initial ratings for each 
one of the four disabilities discussed above, the Board has 
considered whether a "staged" rating is appropriate for any 
one of them. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). In this instance, the record does not show disability 
above 10 percent since the grant of service connection for 
the hypertension or the CAD or the left index finger, and 
therefore does not support the assignment of a staged rating. 
Likewise, the evidence of record does not show a compensable 
hearing loss disability at any time since February 2005, and 
a staged rating is therefore not for application in this 
instance.

In reaching its various conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine. 
However, since the preponderance of the evidence is against 
the appellant's claim for a compensable evaluation for 
hearing loss, as well as against evaluations in excess of 10 
percent for the hypertension, CAD and left index finger 
disabilities, the benefit-of-the-doubt doctrine is 
inapplicable. See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

II. Service connection claims

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service. Watson v. Brown, 4 Vet. App. 
309, 314 (1993). There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability. Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

Active military service includes active duty, any period of 
active duty for training ("ACDUTRA") during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training ("INACDUTRA") during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training. 38 C.F.R. 
§ 3.6(a). Service connection on a presumptive basis is not 
available where the only service performed is ACDUTRA or 
INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 476-78 
(1991). Active duty for training is defined, in part, as 
full-time duty in the Armed Forces performed by Reserves for 
training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). 

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury. Further, a present disability 
must exist and it must be shown that the present disability 
is the same disease or injury, or the result of disease or 
injury incurred in or made worse by the appellant's military 
service. Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

The appellant testified at his January 2007 videoconference 
hearing that he incurred frostbite during his second tour of 
duty in Germany. He said that he did not receive any 
treatment for this while on active duty and he also stated 
that no doctor had told him that he had frostbite. The 
appellant further testified that, to date, no doctor had ever 
told him that any problem he has with his fingers is the 
result of frostbite. See Hearing Transcript pp. 23-25. As for 
the otitis media claim, the appellant testified that he did 
not believe that any physician had diagnosed otitis media 
since his discharge from service. See Hearing Transcript p. 
29.

The medical evidence of record, to include service medical 
records, Air National Guard records, private medical records 
and VA treatment records reveals no indication that the 
appellant was ever treated for, or diagnosed with, any 
frostbite or any frostbite residuals. While the service 
medical records demonstrate that the appellant was treated 
for otitis in service, there is no evidence of record to 
establish that he is currently in receipt of any treatment 
for otitis of any kind, or that he was treated for otitis of 
any kind between August 1979 and the present; and no evidence 
of record that shows the existence of any diagnosis of otitis 
of any kind between August 1979 and the present.

In the absence of proof of a current disease or injury, there 
can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). The existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328 (1997). That said, the evidence does not demonstrate the 
appellant has a current diagnosis of any frostbite residuals. 
Nor does he have any current diagnosis of otitis media. 
Furthermore, review of the post-service medical evidence of 
record does not reveal any diagnosis of either one of these 
conditions between August 1979 and the present. As such, 
there is no basis on the current record to grant service 
connection for either one of these claimed disabilities under 
any theory - direct or presumptive.

To the extent that the appellant complains of pain, without a 
diagnosed or identifiable underlying malady or condition, the 
symptom does not, in and of itself, constitute a disability 
for which service connection may be granted. Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and 
remanded in part on other grounds by Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

There is no competent medical evidence to the contrary. No 
competent medical evidence of record demonstrates that the 
appellant's claimed frostbite and otitis problems are 
clinically ascertainable. There is no clinical evidence of 
record demonstrating that the veteran has been diagnosed with 
any such conditions. 

The Board has considered the appellant's testimony and 
written statements submitted in support of his arguments that 
he has both frostbite residuals and otitis media as a result 
of his service. To the extent that his statements represent 
evidence of continuity of symptomatology, the appellant's 
statements, without more, are not competent evidence of a 
diagnosis of any such condition, and they do not establish a 
nexus between any medical condition and his military service. 
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992). Competent medical evidence is required in this 
regard. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). The 
appellant has not shown that he has the requisite competence, 
and, accordingly, his claims for service connection for 
frostbite residuals and otitis media are not plausible.

Turning to the appellant's claim for service connection for a 
gastrointestinal disorder, the appellant testified at his 
January 2007 videoconference hearing that he experienced 
vomiting and nausea in 1977. The appellant also testified 
that he started having heartburn and "gas" in 1978; and 
that he was currently in receipt of VA treatment for his 
gastrointestinal problems. See Hearing Transcript p. 25.

The current medical evidence of record demonstrates that the 
appellant has been diagnosed with GERD, irritable bowel 
syndrome (IBS), and esophageal stricture and hiatal hernia. 
However, none of these conditions was diagnosed while the 
appellant was on active duty. His service medical records 
reflect only one instance of a complaint of nausea, in 
September 1977; the records dated in 1978 and 1979 do not 
reflect any treatment for, or diagnosis of, any 
gastrointestinal disorder. Furthermore, the appellant's Air 
National Guard records do not reflect any treatment for, or 
diagnosis of, any chronic gastrointestinal disorder. The 1995 
Medical Evaluation Board considered the appellant's overall 
medical condition and did not issue any diagnosis of a 
gastrointestinal disorder.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service. Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated gastrointestinal 
pathology cannot be said to be related to service by way of 
direct incurrence or by manifestation within the presumptive 
period, service connection for a gastrointestinal disorder is 
not warranted. In addition, there is no evidence of record to 
establish that the appellant's gastrointestinal disease had 
its onset during any period of active duty for training 
between March 1983 and June 1995. The evidence of record is 
not in equipoise on the question of whether the appellant's 
gastrointestinal pathology should be service connected.

Firstly, to the extent that the appellant is shown to have a 
gastrointestinal disorder, such evidence is reflective only 
of one factor in a successful claim of service connection. 
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992). (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service). There 
must be shown a nexus to some incident of military service. 

Secondly, the evidence of record indicates that the appellant 
received in-service treatment for nausea in September 1977, 
and that this condition resolved without sequelae. There is 
no medical evidence of record to establish that he incurred 
any gastrointestinal disorder that was other than acute and 
transitory. There is no evidence of record that the appellant 
was treated for any gastrointestinal disorder within 12 
months of his separation from service in August 1979. There 
is no evidence of record to suggest that a chronic 
gastrointestinal condition existed until June 2002, when the 
appellant sought treatment for chest pains, according to the 
appellant's own report to private doctors at that time. 
Thereafter, his private doctors did not undertake any 
diagnostic tests until January of 2004, when the appellant 
underwent an EGD that was indicated by GERD, dysphagia, 
abdominal pain and diarrhea.

The absence of any diagnosis of the claimed gastrointestinal 
pathology in the service medical records between 1970 and 
1979, constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any such condition 
during his service. See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence). 
The lack of any evidence of a diagnosis of any 
gastrointestinal disorder until more than twenty years after 
the appellant's 1979 separation from service is itself 
evidence which tends to show that no gastrointestinal 
disorder was incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service. The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts. See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability). Although Maxson is 
not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

In addition, the "absence" of evidence or "negative" 
evidence of the claimed condition during service is supported 
by affirmative evidence that tends to show that the claimed 
disorder was not incurred during that time. Such affirmative 
evidence consists of the February 1995 Medical Evaluation 
Board physical examination reports that indicated that the 
appellant's gastrointestinal system was normal. It was not 
until June 2002 that there is any mention of any chronic 
gastrointestinal symptoms. These findings on said clinical 
records are medical evidence indicating that the claimed 
gastrointestinal pathology was not present until after 1995. 
Thus, this is positive evidence that the appellant was not 
experiencing any gastrointestinal disorder shortly after his 
separation from service or for several years later or even 
more than twenty years later. The Board notes that the 
testimony and written statements of the appellant to the 
effect that his gastrointestinal pathology is causally 
connected to any aspect of his service are not probative as 
there is no evidence in the record that he has any medical 
knowledge or expertise to render such an opinion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the appellant's current 
gastrointestinal pathology was in any way linked to any 
incident of his active service or to any incident of his 
active duty for training. There is no competent medical 
opinion of record that provides an etiologic link, whether by 
causation or by aggravation, between the appellant's current 
gastrointestinal pathology and his active service or his 
active duty for training.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's gastrointestinal 
pathology is not related to his active service on a direct 
basis, on a presumptive basis or on an active duty for 
training basis. While it is apparent that the appellant 
currently has gastrointestinal disorders, the medical 
evidence of record as a whole supports the proposition that 
there is no etiological relationship between the origin 
and/or severity of any one of those conditions and service. 
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for a gastrointestinal disorder. As such, the 
evidence is insufficient to support a grant of service 
connection for any such disorder.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service. Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). Because the totality 
of the medical and nonmedical evidence of record shows that 
any currently demonstrated gastrointestinal condition is not 
likely related to service, the Board finds that the claim for 
entitlement to service connection for a gastrointestinal 
disorder must be denied. The Board finds that the evidence of 
record is not in equipoise on the question of whether the 
appellant has any current gastrointestinal disorder that 
should be service connected.

The preponderance of the evidence is therefore against the 
each one of the appellant's three service connection claims. 
Since the preponderance of the evidence is against each one 
of these claims under all theories of service connection, the 
benefit of the doubt doctrine does not apply. Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Entitlement to an initial 10 percent disability rating for 
hypertension is granted, subject to the law and regulations 
governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for the CAD 
disability is denied.

Entitlement to an initial 10 percent disability rating for 
the left index finger disability is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

Service connection for the residuals of frostbite is denied. 

Service connection for a gastrointestinal disorder is denied.

Service connection for otitis media is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal. 
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service. Watson v. Brown, 4 Vet. App. 
309, 314 (1993). There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability. Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service. 38 C.F.R. § 3.303(d).

Reveal of the appellant's service medical records reveals 
that, in May 1977, the appellant sought medical treatment 
after he hit a gun door with his head. Physical examination 
revealed a small scratch on his scalp. In October 1977, the 
appellant was treated for complaints of low back pain. On 
physical examination, the appellant had spasms in the L3-4 
area with much pain. In November 1977, diagnoses of mild 
scoliosis and low back pain were rendered. The July 1979 exit 
examination includes a diagnosis of mild scoliosis. A 
February 1995 report of medical history includes a notation 
of a head injury in 1991, when the appellant ran into a door; 
he was treated with a neck brace for two weeks.

The appellant underwent CT scans of the lumbar and cervical 
spines in January 2007. This testing revealed the presence of 
multi-level degenerative disc disease of the lumbar spine and 
of the cervical spine. The testing also revealed the presence 
of mild dextroscoliosis of the thoracic spine. 

Thus the evidence of record shows the existence of a current 
disorder, as well as related complaints and treatment in 
service. The RO failed to obtain a medical opinion on whether 
or not the current spinal pathology is related to the 
problems the appellant was treated for in service. Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").



In addition, the evidence of record indicates that the 
appellant has received related private medical treatment, but 
it appears that the associated records have not been added to 
the evidence of record. Under 38 U.S.C.A. § 5103A, VA is 
required to make reasonable efforts to assist claimants for 
VA benefits by seeking to obtain substantiating evidence, 
including private medical records. Additional development of 
the medical evidence and adjudication on these bases are 
therefore indicated.

The medical evidence of record is insufficient for the Board 
to render a decision on the lumbar spine and cervical spine 
service connection claims. The appellant was not afforded any 
VA medical examination of the spine, nor was any opinion as 
to the onset date or origin of the appellant's current spinal 
conditions solicited - despite medical records showing in-
service and current diagnoses of scoliosis and despite in-
service medical evidence of a slight head injury. These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991). In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case. See Murphy v. Derwinski, 1 Vet. App. 
78 (1990). Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim. 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1. The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed. In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 
The appellant should be told to submit 
all pertinent evidence regarding his 
claims that he has in his possession.

2. The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any back or neck problems since 
service. After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured. In particular, 
complete VA and private inpatient and 
outpatient treatment records not already 
of record, including those from Dr. 
Waller in Columbia, should be obtained 
and associated with the claims file. In 
addition, the AMC/RO should obtain the 
records from treatment provided after the 
veteran ran into a door in 1991, and for 
treatment provided after the motor 
vehicle accident with a US Postal Service 
van that occurred in approximately 
December 1995 (including tort claim 
records). To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made. The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3. After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the veteran for an 
orthopedic examination. This examination 
of the appellant's entire spine is for 
the purpose of evaluating the nature, 
etiology and onset of all cervical, 
thoracic and lumbar spine pathology. The 
examiner should review the appellant's 
claims file in connection with the 
examination. All appropriate tests and x-
rays should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report. An 
opinion in response to the questions 
below should be obtained even if the 
appellant does not report for the 
examination.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any spine disorder found. 
The examiner should state whether or not 
the appellant currently has degenerative 
joint disease, degenerative disc disease, 
scoliosis or some other kind of spinal 
pathology and offer an opinion as to 
whether the onset of any such current 
disorder is attributable to his military 
service.

Specifically, the examiners must address 
the questions of:

a. Whether the veteran's current low 
back and/or neck pathology is 
causally or etiologically related to 
either period of military service or 
to some other cause or causes? (It 
is not necessary that the exact 
causes--other than apparent 
relationship to some incident of 
service be delineated.)

b. Whether the veteran's current low 
back and/or neck pathology is 
related to symptoms or signs he may 
have had in service, especially 
those documented in the service 
medical records (such as the head 
injury in May 1977, and the November 
1977 diagnosis of scoliosis)? and

c. Whether the veteran's current low 
back and/or neck pathology is 
related to symptoms and signs that 
may have occurred within one year of 
service separation?

The examiner should discuss the import of 
the 1991 door incident, the December 1995 
motor vehicle accident and the June 2005 
private medical opinion about the onset 
of the cervical spine pathology.

4. Any additional development suggested 
by the evidence should be undertaken. If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate either issue, especially in 
light of any newly received treatment 
records, that development should be 
accomplished. 

5. The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).






6. Thereafter, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claims. The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories. 

7. If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to each 
one of the various issues currently on 
appeal. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim. 38 C.F.R. 
§§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


